Case 2:17-bk-50809       Doc 147    Filed 10/26/20 Entered 10/27/20 11:46:47            Desc Main
                                   Document      Page 1 of 2



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.

 IT IS SO ORDERED.




 Dated: October 26, 2020




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  Re:

  Joseph W. Suarez                                        Case No.: 17-BK-50809
                                                          Judge John E. Hoffman, Jr.
         Debtor.                                          Chapter 13


    ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY FOR PROPERTY
          ADDRESS 7840 OVERLAND TRAIL, DELAWARE, OHIO 43015
                         [Related Docs. 139 and 141]

         This matter came before the Court for hearing on October 20, 2019 on the Motion of the
 North Orange Homeowners’ Association, Inc. for relief from the automatic stay (Doc. 139) (the
 “Motion”) and the response filed by Debtor opposing the Motion (Doc. 141). After reviewing
 and weighing the arguments and evidence presented at the hearing and in the parties’ filings, the
 Court finds that North Orange Homeowners’ Association, Inc. has established cause for relief to
 be granted.

         IT IS THEREFORE ORDERED that the Motion is GRANTED, and the North Orange
 Homeowners’ Association, Inc. is hereby granted relief from the automatic stay to pursue state
 court remedies against the property located at 7840 Overland Trail, Delaware, Ohio 43015.

        IT IS SO ORDERED.

 /s/ Jesse M. Kanitz
 __________________________
Case 2:17-bk-50809         Doc 147    Filed 10/26/20 Entered 10/27/20 11:46:47   Desc Main
                                     Document      Page 2 of 2




 Jesse M. Kanitz       (0085438)
 Williams & Strohm, LLC, Attorneys at Law
 Two Miranova Place, Suite 380
 Columbus, Ohio 43215-5668
 Telephone:     (614) 228-0207
 Facsimile:     (614) 228-6984
 E-Mail:        J.Kanitz@wslawllc.com
 Attorneys for North Orange Homeowners’ Association, Inc.

 Copies to: Default List
                                               ###
